DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-26 and 28-30 are pending in this application, Claims 19-26, 28 and 29 are acknowledged as withdrawn, Claims 1-18 and 30 were examined on their merits.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.

Response to Amendment

The Declaration under 37 CFR 1.132 filed 07/12/2022 is insufficient to overcome the rejection of claims 1-18 and 30 based upon 35 U.S.C. § 103 as set forth in the last Office action because:  
The Declarant asserts that the Examiner has ignored the teaching of Mandell that glutathione is used to enhance the efficacy of antibiotics, noting the claimed composition does not comprise antibiotics.  The Declarant therefore sees no motivation for the ordinary artisan to combined DNAse I and glutathione (Declaration, Pgs. 5-6, #21).

This is not found to be persuasive for the following reasons, Mandell clearly teaches that glutathione and DNAse I are suitable components for a biofilm disrupting composition.  Mandell additionally teaches that glutathione has an additional activity of enhancing antibiotics.  Therefore, the ordinary artisan would recognize that Mandell teaches a biofilm disrupting composition comprising both DNAse I and glutathione and no motivation to combine the two agents is necessary.  If however, a specific motivation is required, those of ordinary skill in the art would have been motivated to combine a known biofilm disrupting agent (DNAse I) with an antibiotic enhancing agent (glutathione) because biofilm are known to be mediated by microorganisms and the combination of biofilm disruption agent along with an antibiotic enhancer would effectively treat both the biofilm itself and biofilm associated microorganisms that produce it. 

The Declarant argues that Guelcher discloses procaine as a base to combine with an acidic biofilm dispersal agent to create a salt.  Declarant notes that procaine is not suggested as an active ingredient but is found in a list of organic non-toxic bases. 
Declarant asserts that the Examiner has not provided rationale as to why the ordinary artisan would select procaine from the list of bases (Declaration, Pgs. 5-6, #21).

This is not found to be persuasive for the following reasons, the passage in Guelcher cited by the Examiner at Pg. 14, Paragraph [0139] specifically states: “Biofilm dispersal agents can be provided in the form a pharmaceutically acceptable salt thereof’, “...other pharmaceutically acceptable organic non-toxic bases from which salts can be formed include...procaine”.  Therefore, the reference teaches that procaine has at least utility in the formation of a biofilm dispersal agent.  That procaine is not a preferred embodiment does not negate its disclosure in the broader teachings of the reference.  As to why the ordinary artisan would select procaine from the listing of all other bases, see the MPEP at 2144.07.  Motivation to select procaine and combine it with the DNase I and glutathione of Mandell would come from the desire to have a
combined composition of three known anti-biofilm components.

The Declarant argues the claimed % by mass concentrations of DNAse I, glutathione and procaine are not taught by the Examiner’s combination.  The Declarant asserts the Examiner’s position that the claimed concentrations are recognized result-effective variables subject to routine optimization is illogical as the ordinary artisan would have had to select DNAse I, and combined it with glutathione in the absence of antibiotic.  Declarant opines that this is contrary to Mandell’s disclosure.  
Declarant concludes the ordinary artisan would also have had to select procaine from a list of salt forming bases and optimized the concentrations to the claimed concentrations without any guidance from the references (Declaration, Pg. 7, #22).

This is not found to be persuasive for the following reasons, as discussed in the prior action, Mandell discloses an anti-biofilm composition comprising DNAse I and glutathione.  Guelcher discloses a composite comprising a biofilm dispersal agent which may be in the form of a salt formed from pharmaceutically acceptable non-toxic bases, one of which is procaine.  Guelcher further discloses the biofilm dispersal agent is in a % weight by mass which overlaps the claimed concentration of procaine.  The ordinary artisan would have found obvious the combination of DNAse I and glutathione of Mandell and the procaine of Guelcher  because this is no more than the use of a known technique (inclusion of Known biofilm dispersal agent procaine in an anti-biofilm composition) to improve a similar product (anti-biofilm composition) in the same way (biofilm disruption/dispersal). See the MPEP at 2141 Ill.  With regard to the particular claimed amounts, the Examiner notes that the references do not teach specifically teach those claimed amounts/ranges however those of ordinary skill in the art before the effective filing date would recognize the concentration or amount of a composition component is an optimizable variable dependent on the desired effect thereof.  In this instance, Mandell teaches that the DNase 1 is effective to selectively cleave extracellular DNA which is part of a biofilm structure and wherein the glutathione enhances efficiency of antibiotics. 

These are effective results based on the concentration of the components as too
little of either in the composition will not produce the desired result.  This is motivation for the ordinary artisan to practice or test the concentration values widely to determine those that are functional and optimal which would be inclusive or cover the instantly claimed ranges, absent any showing of criticality by the Declarant/Applicant.

The Declarant argues that with regard to Claims 2, 7 and 10, there is no rationale as to why the ordinary artisan would have been motivated to add RNAse A based on Gilan.  Declarant notes that the teaching that RNAse A disrupts biofilm is irrelevant to the claimed invention and there is no motivation to combine Gilan with the other cited references or use RNAse A at the claimed concentrations (Declaration, Pgs. 7-8, #23).

This is not found to be persuasive for the following reasons, as stated in the prior action, the rationale to combine the RNAse A of Gilan with the teachings of Mandell and Guelcher is as follows:  It would have been obvious to one of ordinary skill in the art to modify the biofilm disrupting composition of Mandell and Guelcher et al. comprising GSH, DNase 1 and procaine to include RNase A as taught by Gilan et al. above because this is no more than the use of a known technique (inclusion of known anti-biofilm agent RNase A to an anti-biofilm composition) to improve a similar product (anti-biofilm composition) in the same way (biofilm disruption/dispersal).  See the MPEP at 2141 Ill.  

Those of ordinary skill in the art before the effective fling date of the claimed invention would have been motivated to make this modification in order to have a combined composition of four known anti-biofilm compounds. See the MPEP at 2144.06, I.  With regard to the claimed concentrations of RNAse A, while Gilan et al. does not specifically teach the claimed concentration limitations of RNase A, those of ordinary skill in the art before the effective filing date would recognize the concentration of a composition component as an optimizable variable dependent on the desired effect
thereof.  In this instance, Gilan et al. teaches that the RNase A is an effective anti-
biofilm agent. This is an effective result based on the concentration of the component
as too little of it in the composition will not produce the desired result.  This is motivation
for the ordinary artisan to practice or test the concentration values widely to determine
those that are functional and optimal which would be inclusive or cover the instantly
claimed ranges.  Absent any teaching of criticality by the Applicant concerning the
concentration of the claimed components, it would be prima facie obvious that the
ordinary artisan would recognize these limitations are an optimizable variable which can
be met as a matter of routine optimization, see the MPEP at 2144.05 Il. B.  There would
have been a reasonable expectation of success in making this modification because the
prior art teaches the use of the same components and the determination of the optimal
concentrations by routine optimization was within the purview of those of ordinary skill in
the art prior to the effective filing date.


The Declarant concludes that at the time of the invention it would not have been obvious to combined DNAse I, glutathione and procaine in the claimed concentrations to produce an effective coronavirus treating composition based on the disclosure of the cited prior art with a reasonable expectation of success (Declaration, Pg. 8, #24).

This is not found to be persuasive for the following reasons, the Examiner has provided rationale both herein and in the prior action, based on the cited prior art as to why the ordinary artisan would arrive at the claimed invention with a reasonable expectation of success.  With regard to “coronavirus treating”, the Examiner notes that this limitation is 1) not part of the current claims and 2) an intended use of the claimed composition which does not result in a structural differentiation between the claimed composition that that of the prior art.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 9, 11-15 and 30 are rejected under 35 U.S.C. § 103 as being
unpatentable over Mandell (WO 2020/106709 A1) in view of Guelcher et al. (US
2015/0182667 A1), both of record.
Mandell teaches a biofilm treating, pharmaceutical composition comprising: DNase 1, at least one pharmaceutically acceptable excipient, and further comprising glutathione (GSH) (Pg. 93, Claims 21 and 24 and Pg. 96, Claim 46 and 50), and reading on Claims 1, 3, 11 and 12;
wherein the composition may be in liquid form (and thus suitable for injection or inhalation) (Pg. 94, Claims 33-34), and reading on Claim 15;
wherein the composition has DNase 1 present in the composition in an amount of about 1-100% by weight/mass or is present in an amount of 0.5-2 mg/ml (Pg. 58, Paragraph [0257] and Pg. 94, Claim 35), and wherein DNase 1 is effective to selectively cleave extracellular DNA which is part of a biofilm structure (Pg. 1, Paragraph [0002));
wherein the composition has GSH present in an amount of 1 mg/ml to 20 mg/ml (overlapping the GSH concentrations/ranges in Claims 8-9 and 14) (Pg. 95, Claim 38),
wherein the GSH enhances efficiency of antibiotics (Pg. 3, Paragraph [0029)).
and a method of disrupting a biofilm comprising contacting the biofilm with the composition wherein the biofilm is in the respiratory tract of a human subject having a lung disease, which may be cystic fibrosis (Pg. 96, Claims 46, 48, 50-52 and 54).

Mandell does not teach a composition comprising about 5-15% by mass procaine, about 85-95% by mass GSH and about 0.01-0.1% by mass DNAse 1, as required by Claim 1;
a composition comprising procaine, DNase 1 and GSH in the millimolar concentrations of Claim 4;

the % by mass (wt.%) ranges of Claims 5, 6 and 13;
or the mg/ml ranges of Claims 8, 9 and 14.

Guelcher et al. teaches a composite comprising:  a biofilm dispersal agent in about 0.001 weight/mass.% to about 20 wt. % (or 0.01 mg/ml to about 20 mg/ml) thereby overlapping the range amounts of procaine in instant Claims 4-6, 8, 9, 13 and 14), wherein said biofilm dispersal agent may in the form of a pharmaceutically acceptable salt formed from pharmaceutically acceptable non-toxic base, such as procaine (Pg. 14, Paragraph [0139]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biofilm disrupting composition of Mandell comprising GSH and DNase 1 to include the biofilm dispersal agent procaine as taught by Guelcher et al. above because this is no more than the use of a known technique (inclusion of known biofilm dispersal agent procaine in an anti-biofilm composition) to improve a similar product (anti-biofilm composition) in the same way (biofilm disruption/dispersal).  See the MPEP at 2141 Ill.  Those of ordinary skill in the art before the effective fling date of the claimed invention would have been motivated to make this modification in order to have a combined composition of three known anti-biofilm compounds. See the MPEP at 2144.06 I.  There would have been a reasonable expectation of success in making this modification because both references are drawn to the same field of endeavor, that is, teachings of anti-biofilm compositions.

While the above cited references do not specifically teach the claimed
concentration range/amount limitations, those of ordinary skill in the art before the
effective filing date would recognize the concentration or amount of a composition
component as an optimizable variable dependent on the desired effect thereof. In this
instance, Mandell teaches that the DNase 1 is effective to selectively cleave
extracellular DNA which is part of a biofilm structure and wherein the GSH enhances
efficiency of antibiotics.  These are effective results based on the concentration of the
components as too little of either in the composition will not produce the desired result.
This is motivation for the ordinary artisan to practice or test the concentration values
widely to determine those that are functional and optimal which would be inclusive or
cover the instantly claimed ranges.  Absent any teaching of criticality by the Applicant concerning the concentration of the claimed components, it would be prima facie obvious that the ordinary artisan would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization, see the MPEP at 2144.05 Il. B.  There would have been a reasonable expectation of success in making this modification because the prior art teaches the use of the same components and the determination of the optimal concentrations by routine optimization was within the purview of those of ordinary skill in the art prior to the effective filing date.

With regard to the limitations of Claim 30, this is a product-by-process claim. The
composition of the prior art makes obvious the claimed composition of a pharmaceutical
composition comprising procaine, DNase 1 and glutathione, even if made by a different
process.  See the MPEP at 2113 I. and Il.
Claims 2, 7 and 10 are rejected under 35 U.S.C. § 103 as being
unpatentable over Mandell (WO 2020/106709 A1) in view of Guelcher et al. (US
2015/0182667 A1), and further in view of Gilan et al. (2013), all of record.

The teachings of Mandell and Guelcher et al. were discussed above.

Neither Mandell nor Guelcher et al. taught wherein the composition further
comprises RNase A, as required by Claim 2;
wherein the RNase A is present at about 0.5% by mass/weight, as required by
Claim 7;
or wherein the RNase A is present at about 0.01 mg/ml, as required by Claim 10.

Gilan et al. teaches that addition of RNase A (Pg. 544, Column 2, Paragraph 2.2)
to biofilm cultures resulted in a decrease in biofilm formation similar to that obtained with
DNase 1 (Pg. 543, Abstract and Pg. 548, Column 1, Lines 21-27).

It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the biofilm disrupting composition of
Mandell and Guelcher et al. comprising GSH, DNase 1 and procaine to include RNase
A as taught by Gilan et al. above because this is no more than the use of a known
technique (inclusion of Known anti-biofilm agent RNase A to an anti-biofilm composition) to improve a similar product (anti-biofilm composition) in the same way (biofilm disruption/dispersal).  See the MPEP at 2141 Ill. 
Those of ordinary skill in the art before the effective fling date of the claimed
invention would have been motivated to make this modification in order to have a
combined composition of four known anti-biofilm compounds.  See the MPEP at 2144.06 I.  There would have been a reasonable expectation of success in making this
modification because both references are drawn to the same field of endeavor, that is,
teachings of anti-biofilm compositions/agents.  While the above cited references do not
specifically teach the claimed concentration limitation of RNase A, those of ordinary skill
in the art before the effective filing date would recognize the concentration of a
composition component as an optimizable variable dependent on the desired effect
thereof.  In this instance, Gilan et al. teaches that the RNase A is an effective anti-
biofilm agent. This is an effective result based on the concentration of the component
as too little of it in the composition will not produce the desired result.  This is motivation
for the ordinary artisan to practice or test the concentration values widely to determine
those that are functional and optimal which would be inclusive or cover the instantly
claimed ranges.  Absent any teaching of criticality by the Applicant concerning the
concentration of the claimed components, it would be prima facie obvious that the
ordinary artisan would recognize these limitations are an optimizable variable which can
be met as a matter of routine optimization, see the MPEP at 2144.05 Il. B.  There would
have been a reasonable expectation of success in making this modification because the
prior art teaches the use of the same components and the determination of the optimal
concentrations by routine optimization was within the purview of those of ordinary skill in
the art prior to the effective filing date.

Claims 16-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Mandell (WO 2020/106709 A1) in view of Guelcher et al. (US 2015/0182667 A1), and further in view of Lin et al. (US 2007/0128722 A1), all of record.

The teachings of Mandell and Guelcher et al. were discussed above. The
Examiner notes, as discussed above, that Mandell is drawn to a method of disrupting a
biofilm comprising contacting the biofilm with the composition wherein the biofilm is in
the respiratory tract of a human subject having a lung disease, which may be cystic
fibrosis.

Neither Mandell nor Guelcher et al. taught wherein the composition further
comprises one or more subject-derived mesenchymal stem cells (MSC), as required by
Claims 16-18.

Lin et al. teaches the therapeutic administration of MSC to treat injury due to a
disease or condition in a subject in need thereof, wherein the MSC may be autologous
(subject-derived) and wherein the disease or condition may be cystic fibrosis (Pg. 4,
Paragraph [0045]).





It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the anti-biofilm composition of Mandell and
Guelcher et al. which has utility in the treatment of cystic fibrosis to include autologous
MSC in the composition as taught by Lin et al. because this is no more than the use of a
known technique (treatment of cystic fibrosis with autologous MSC) to improve a similar
method/product (treatment of cystic fibrosis with anti-biofilm composition) in the same
way (treatment of cystic fibrosis).  See the MPEP at 2141 Ill.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this combination in order to have two known cystic fibrosis treatments in a single composition.  There would have been a reasonable expectation of success in making this combination because both methods are drawn to the same field of endeavor, compositions and methods for the treatment of cystic fibrosis.

Response to Arguments

Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive. 

The Applicant argues that the combination of Mandell in view of Guelcher does not disclose of suggest the claimed invention with a reasonable expectation of success nor provide any motivation to combine the cited references (Remarks, Pg. 7, Lines 32-36).

This is not found to be persuasive for the reasoning provided both in the prior action and above, where the Examiner set forth rationale for a finding of obviousness of the claimed invention based on the combination of the cited prior art and reasoning for a reasonable expectation of success in doing so.

The Applicant argues that with regard to the cited combination of Mandell and Guelcher, the instant invention is not drawn to a recombinant, stabilized DNAse I as taught by Mandell or claim any antibiotics as potential combination therapies so there would have been no reason or motivation to combine DNAse I with glutathione as suggested by the Examiner (Remarks, Pg. 6, Lines 21-25).

This is not found to be persuasive for the following reasons, the claimed invention is a three component composition.  The rationale for combining the cited prior art to achieve the same combination does not have to be the same reasoning as the inventors.  In this instance, Mandell teaches the use of a composition comprising both DNAse I and glutathione to treat biofilm.  Therefore, no motivation to combine DNAse I and glutathione is required.

The Applicant argues that Guelcher discloses procaine not as a biofilm dispersal agent but as a base to combine with an acidic biofilm dispersal agent to create a salt.  Applicant notes that procaine is not  a preferred base and is found in a list of organic non-toxic bases. 
Applicant asserts that the Examiner has not provided rationale or motivation as to why the ordinary artisan would select procaine from the list of bases and combine with DNAse I and glutathione.  Applicant further argues that the contention by the Examiner with regard to the concentration of procaine is unsupported by evidence on the record (Remarks, Pg. 8, Lines 26-35 and Pg. 9, Lines 1-5).

This is not found to be persuasive for the following reasons, the passage in Guelcher cited by the Examiner at Pg. 14, Paragraph [0139] specifically states: “Biofilm dispersal agents can be provided in the form a pharmaceutically acceptable salt thereof’, “...other pharmaceutically acceptable organic non-toxic bases from which salts can be formed include...procaine”.  Therefore, the reference teaches that procaine has at least utility in the formation of a biofilm dispersal agent.  That procaine is not a preferred embodiment does not negate its disclosure in the broader teachings of the reference.  As to why the ordinary artisan would select procaine from the listing of all other bases, see the MPEP at 2144.07.  Motivation to select procaine and combine it with the DNase I and glutathione of Mandell would come from the desire to have a
combined composition of three known anti-biofilm components.

The Applicant argues that the ordinary artisan would allegedly not combine Mandell and Guelcher as the two references are drawn to different uses of biofilm dispersal agents which are not similar and incompatible in means of delivery (Remarks, Pg. 9, Lines 6-18).

This is not found to be persuasive for the following reasons, in response to Applicant's argument that the references are drawn to different forms and delivery of biofilm dispersal agents, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this instance, the ordinary artisan would have recognized that both references are drawn to compositions for treating biofilm which could be reasonable combined into a single composition for the same purpose.  The two references are reasonably drawn to the same field of endeavor, that is, biofilm dispersal and compositions for doing so.  Therefore, there would have been a reasonable expectation of success in their combination.

The Applicant argues that even if the references were combined, the ordinary artisan would not have been motivated to combine DNAse I, glutathione and procaine as Mandell allegedly teaches glutathione only for enhancing antibiotic effectiveness and Guelcher only mentions procaine as a base for making a salt of a biofilm dispersal agent and not as a biofilm dispersal agent.  Applicant reiterates that there is no guidance provided to specifically select procaine from the other salts (Remarks, Pg. 9, Lines 19-33 and Pg. 10, Lines 1-4).

This is not found to be persuasive for the following reasons, as discussed above, Mandell teaches the use of a composition comprising both DNAse I and glutathione to treat biofilm.  Therefore, no motivation to combine DNAse I and glutathione is required.
Guelcher at Pg. 14, Paragraph [0139] specifically states: “Biofilm dispersal agents can be provided in the form a pharmaceutically acceptable salt thereof’, “...other pharmaceutically acceptable organic non-toxic bases from which salts can be formed include...procaine”.  Therefore, the reference teaches that procaine at least has utility in the formation of a biofilm dispersal agent.  Therefore, the ordinary artisan would recognize that procaine is useful in the formation of a biofilm dispersal agent and therefore be motivated to select such a biofilm dispersal agent comprising procaine salt from the listed bases as they are all described as suitable for use in the formation of salts of biofilm dispersal agents.  Those of ordinary skill in the art before the effective fling date of the claimed invention would have been motivated to make this modification in order to have a combined composition of three known anti-biofilm compounds.  See the MPEP at 2144.06 I.

The Applicant argues that the Examiner has used improper hindsight reconstruction in formulating a finding of obviousness (Remarks, Pg. 10, Lines 5-25).

In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  
But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this instance, Mandell teaches the use of a composition comprising both DNAse I and glutathione to treat biofilm.  Guelcher at Pg. 14, Paragraph [0139] specifically states: “Biofilm dispersal agents can be provided in the form a pharmaceutically acceptable salt thereof’, “...other pharmaceutically acceptable organic non-toxic bases from which salts can be formed include...procaine”.  Therefore, the reference teaches that procaine at least has utility in the formation of a biofilm dispersal agent.  As to why the ordinary artisan would select procaine from the listing of all other bases, see the MPEP at 2144.07.  Motivation to select procaine and combine it with the DNase I and glutathione of Mandell would come from the desire to have a combined composition of three known anti-biofilm components.

The Applicant argues that there is no guidance or motivation to select procaine and the Examiner has not provided reasoning that the claimed mass %s would have been obvious to optimize is insufficient for a finding of obviousness, therefore the Applicant need not provide evidence of criticality or unexpected results (Remarks, Pg. 11, Lines 10-34 and Pg. 12, Lines 1-2).


This is not found to be persuasive for the following reasons, the Guelcher reference teaches that procaine has at least utility in the formation of a salt of a biofilm dispersal agent.  Therefore, the ordinary artisan would recognize that procaine is useful in the formation of a biofilm dispersal agent and therefore be motivated to select such a biofilm dispersal agent comprising procaine salt from the listed bases as they are all described as suitable for use in the formation of salts of biofilm dispersal agents.  With regard to the particular claimed amounts, the Examiner notes that the references do not teach specifically teach those claimed amounts/ranges however those of ordinary skill in the art before the effective filing date would recognize the concentration or amount of a composition component as an optimizable variable dependent on the desired effect thereof.  In this instance, Mandell teaches that the DNase I is effective to selectively
cleave extracellular DNA which is part of a biofilm structure and wherein the glutathione enhances efficiency of antibiotics.  These are effective results based on the concentration of the components as too little of either in the composition will not produce the desired results.  This is motivation for the ordinary artisan to practice or test the concentration values widely to determine those that are functional and optimal which would be inclusive or cover the instantly claimed ranges, absent any showing o criticality by the Applicant.

The Applicant asserts the claimed composition has surprising therapeutic effects in treating or preventing COVID-19 at Specification, Example 5, and Tables 3 and 5 which are not taught by the cited prior art (Remarks, Pg. 12, Lines 7-19).

This is not found to be persuasive for the following reasons, the Applicant has not provided evidence that the claimed ranges and components were utilized in the Specification example or provided evidence showing the criticality over the entire claimed range as demonstrated by comparative testing both inside and outside the claimed ranges or provided any explanation establishing the results as both unexpected
and significant.  The Examiner notes that Table 3 is merely drawn to exemplary embodiments of the claimed composition and Table 5 is drawn to a toxicity assay of a dose of the claimed embodiment on piglets.

The Applicant argues that Gilan and Lin fail to remedy the alleged deficiencies of Mandell and Guelcher (Remarks, Pg. 12, Lines 29-31 and Pg. 13, Lines 8-12).

The Examiner maintains the finding of obviousness set forth in the prior action for reasons of record set forth both in the prior action and in the Response to Arguments above.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        09/13/2022

/NEIL P HAMMELL/Primary Examiner, Art Unit 1636